Citation Nr: 0631110	
Decision Date: 10/03/06    Archive Date: 10/10/06

DOCKET NO.  04-25 922	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Whether an overpayment of Department of Veterans Affairs 
educational benefits in the calculated amount of $886.50 was 
validly created.  


ATTORNEY FOR THE BOARD

E. Pomeranz, Counsel











REMAND

A preliminary review of the appellant's claim file reveals 
that due to a hearing request, this matter is not ready for 
appellate disposition.  In the appellant's substantive 
appeal, dated in July 2004, the appellant indicated that he 
wanted a hearing at the Department of Veterans Affairs 
Regional Office in Montogomery, Alabama (RO) before the Board 
of Veterans' Appeals (Board).  In this regard, although it 
appears that the RO scheduled a hearing at the RO before a 
local hearing officer, for which the appellant failed to 
report, there is no evidence of record showing that a hearing 
before the Board at the RO was scheduled or conducted.  Thus, 
this case needs to be returned to the RO so that a hearing 
before the Board at the RO may be scheduled. 

The RO must place the appellant's name 
on the docket for a hearing before the 
Board at the RO, according to the date 
of his July 2004 request for such a 
hearing.

No action is required by the appellant until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).

